280 S.W.3d 796 (2009)
STATE of Missouri, Plaintiff/Respondent,
v.
Michael J. MUGLER, Defendant/Appellant.
No. ED 91482.
Missouri Court of Appeals, Eastern District, Division Three.
April 21, 2009.
Irene Karns, Columbia, MO, for appellant.
Chris Koster, Dora A. Fichter, Jefferson City, MO, for respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Michael Mugler (Defendant) appeals the circuit court's judgment upon his conviction after a bench trial on one count of forgery in violation of 566.034 RSMo 2000. Defendant asserts that the court abused its discretion by denying his request for a Frye hearing and permitting law enforcement officers to conduct and opine on a handwriting comparison.
We have reviewed the briefs and the record on appeal, and we conclude that the trial court did not err. No precedential or jurisprudential purpose would be served by an opinion. A memorandum has been provided to the parties for their use only, setting forth the reasons for this order. We affirm pursuant to Rule 30.25(b).